DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 	Claims 31-40 remain withdrawn from consideration as being directed to a non-elected invention for the same reasons indicated in the10/2/2020 Office action. 
Information Disclosure Statement
The information disclosure statement filed 7/20/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
No copy of the lined-through documents were provided; only abstracts thereof were provided. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Berkey 6477305.

1.    (Currently amended) A method for forming an optical glass preform comprising:

This is anticipated by col. 1, lines 14-19 of Berkey.

forming a first soot preform having a centerline hole, the first soot preform having a thickness and an outside surface, the first soot preform comprising soot;

This is clearly anticipated, for example see col. 5, lines 49-61 and col. 6, line 24 of Berkey.


 placing the first soot preform in a furnace;

This is clearly anticipated, for example see col. 6, lines 25-26.

glazing the first soot preform to form a glazed soot preform, the glazing comprising: 

This is anticipated by col. 6, lines 42-47.  Although Berkey does not use the term ‘glazing’ one would understand that the ‘solid sintered glass body’ would be fully vitrified, and thus transparent and glassy, and therefor glazed.
The term ‘soot preform’ is understood to have a scope which encompasses preforms that were made from soot, even if they no longer comprise any soot.   DiGiovanni 2004/0031290 is cited as referring to a preform without soot as being a ‘soot body’ (e.g.. ‘sintered soot body’ at the last of [0010] of DiGiovanni) .


sintering the first soot preform to form a closed porosity layer on the outside surface; and

Since the preform is fully vitrified/glassy, the outside surface/layer would also be glassy (i.e. closed porosity).

applying a vacuum to the centerline hole of the glazed soot preform.



The applying is anticipated by col. 8, lines 30 - 34. Since the vacuum is drawn through the handle, it would inherently remove any gas in the centerline hole thus creating a vacuum within the hole and thus applying a vacuum to the hole. 

Claim 2 is anticipated: Berkey at col. 5, lines 56-60 and figure 2.  32 is the hollow handle. 

Claim 5: See col. 3, lines 26-35 and col. 11, lines 61-65.  One can consider the forming step is also the forming ‘method’.

Claims 6 and 8: See col. 10, lines 57-67 which discloses flowing a drying agent (which is a chlorine compound) into the hole .  It is noted that there is no antecedent basis for “the drying agent from the furnace”.  It is understood  that 88 and 90 (figure 8) are components of the furnace 68.  For claim 8: the chlorine compounds are both inherently drying agents and doping agents.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 14, 17, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey 6477305.

Claim 5 it would have been obvious to simultaneously make more than one preform, depending upon the number of preforms desired.  Thus the sintering and collapsing of claim 5 could be simultaneous with the forming of first soot preform, and thus one can consider that the sintering and collapsing are part of the forming step.  It is noted that the claim 5 overclad and core cane are not linked to the structures/articles mentioned in claim 1. 
Claim 14: it would have been obvious to have the furnace have whatever temperature is suitable for the sintering with no new or unexpected results.  It would have been obvious to heat the furnace as quickly as reasonably possible to save as much time as possible.  Examiner notes that toaster ovens having heating elements which are red hot are commonly used to heat food items to much lower temperatures.  Temperatures of structures/furnaces can be very different from the temperature of items being heated by the furnace. 
Claims 17:  See col. 7, lines 47-60.   There is unclear what the pressure is in the furnace.  It would have been obvious to have the furnace pressure be around ambient, because it is easier/quicker than providing a low pressure or high pressure.
Claim 19: as with claim 5 (above) it would have been obvious to make plural preforms simultaneously.  It would have been obvious to use a single vacuum source for all preforms, because there is no need to have multiple vacuum pumps/sources when only one is needed.  Thus it would have been obvious to apply the vacuum to one preform when flowing gas into the centerline hole.  Col. 12, lines 55-56 discloses a flow rate greater than about 100 sccm. 
Claim 24: see col. 5, lines 56-59.  It would have been obvious to make the layers and preform as thick or as thin as desired with no new or unexpected results.  Furthermore one could also consider two or more consecutive layers to be sub-layers.  For example a group of 5 layers could be considered itself to be a layer.   

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks 4749396 in view of Baumgart 4820322.
Hicks discloses the invention (except for the placing in a furnace and the  applying a vacuum) at col 4, especially at lines 65-68.  It would have been obvious to perform the glazing (i.e. heating/sintering to create the outer layer of tube 12) in a furnace to retain the heat used and to protect the heating from any drafts.  
It would have been further obvious to apply a vacuum when joining the members (col. 5, lines 1-7) so as to assist the collapse/joining of the tube.  Baumgart is evidence (col. 6, lines 41-55) that it is known to use a vacuum assist, because it causes a pressure gradient to force the tube onto the rod.
Claim 15 it is inherent that the preform undergoes sintering (so as to obtain the preform shown in figure 2 of Hicks)  (col. 3, lines 27-57) during the joining

Response to Arguments
Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.  The arguments incorporate the arguments presented in the the 3/26/2021 Brief.  Examiner hereby incorporates by reference the response in the 5/19/2021 Examiner’s Answer.
The Brief urges that the sintering and collapsing of original claim 5 does not result in the preform that is completely sintered and consolidated because nothing in Applicant’s specification suggests that collapsing completely sinters and consolidates the soot preform.  Examiner disagrees because figure 5J shows a completely sintered and consolidated soot preform; this is more than a suggestion.  Furthermore one of ordinary skill would not expect the specification to describe all of the well-understood artifacts result from a conventional step such as collapsing.  
It is argued that the Office continues to ignore the intermediate step of “partially” sintering the soot preform.  Examiner disagrees because the partially sintering step of claim 31 is the controlling step that makes claims 31-40 mutually exclusive of the originally presented invention and what makes searching/examining the subject matter of claims 31-40 an undue burden. 
Examiner notes the partial sintering is discussed at least at page 7, line 5-9 of the 7/9/2020 communication: explaining how Examiner understands the ‘partial sintering.’  Applicant does not disagree/dispute  Examiner’s understanding.  
It is argued that Original claims 10, 11 and 14 were directed to Species B.     Applicant fails to support this assertion.  As explained previously original claims 10, 11 and 14 were insolubly ambiguous and the Office made a reasonable interpretation of the ambiguous claims and that the Office’s interpretation is not exclusive of Species A.                                                                    

Conclusion
All the claims are identical to claims in the application prior to the entry of the submission under 37 CFR 1.114 and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741